t c memo united_states tax_court mark sunik and tamara sunik petitioners v commissioner of internal revenue respondent docket no filed date jay j freireich harvey r poe and michael j sullivan for petitioners keith v doce and diane r mirabito for respondent memorandum opinion wells chief_judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure unless otherwise indicated all section references are to the internal - - revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues we must decide in the instant case are whether the notice_of_deficiency is invalid on the ground that respondent failed to make a proper determination_of_a_deficiency whether the respondent has the burden of going forward with the evidence because the notice_of_deficiency lacks predicate evidence or is arbitrary and whether the court properly excluded testimony of petitioners' witness background the parties submitted the instant case fully stipulated pursuant to rule the stipulated facts are incorporated herein by reference and are found as facts in the instant case petitioners resided in forest hills gardens new york when they filed their petition on their timely filed federal_income_tax return for taxable_year petitioners reported dollar_figure of taxable interest_income dollar_figure of taxable dividend income and dollar_figure of taxable schedule c business income respondent issued an examination_report proposing an additional federal_income_tax liability of dollar_figure for petitioners' taxable_year based upon the disallowances of various deductions that they reported on schedules c profit or loss from business and e supplemental income and loss petitioners consented to the assessment and collection of the additional tax_liability proposed by the report subsequently petitioners consented and agreed to the finding of the state of new york department of taxation and finance that they owed an additional tax_liability for their taxable_year the consent form prepared by the department of taxation and finance and signed by petitioners new york consent form stated net adjustments to n y state income of dollar_figure the document stated audit increases to n y state income of dollar_figure based on a difference in 't' account the document further stated an amount of dollar_figure for other taxes or disallowed credits respondent timely issued a statutory_notice_of_deficiency to petitioners for their taxable_year respondent determined that petitioners failed to report schedule c income in the amount of dollar_figure the notice_of_deficiency stated in pertinent part information on which we based our adjustment was derived from your state's taxing agency petitioners filed a timely petition contesting the notice_of_deficiency subsequently the court issued a notice to the parties setting the instant case for trial along with a standing pre-trial order which required the submission of trial memoranda to the court and opposing counsel at least days before the first day of the trial session the standing pre-trial order further required identification of witnesses in the trial - memoranda and specified that witnesses who are not identified will not be permitted to testify at the trial without leave of the court upon sufficient showing of cause petitioners failed to timely submit a trial memorandum to the court when the instant case was called for trial counsel for petitioners appeared and requested leave to call as a witness harvey r poe co-counsel for petitioners counsel for respondent moved to exclude such testimony based upon petitioners' failure to comply with the court's standing pre- trial order the court granted respondent's motion following granting of the motion the parties agreed to submit the case fully stipulated discussion i validity of notice_of_deficiency petitioners contend that the notice_of_deficiency is invalid on the grounds that respondent failed to make a valid determination insofar as the notice_of_deficiency reveals that the deficiency was based solely upon petitioners' consent to an increased state_income_tax liability petitioners’ assertion that respondent failed to make a valid determination within the meaning of sec_6212' is misplaced petitioners citing 814_f2d_1363 9th cir revg 81_tc_855 contend that sec_6212 provides in pertinent part if the secretary determines that there is a deficiency in respect of any_tax he is authorized to send notice of such deficiency to the taxpayer - - respondent did not give sufficient thought and consideration to the notice rendering it invalid as a naked assessment the court_of_appeals for the ninth circuit and this court have limited the holding in scar to the narrow circumstances where the notice_of_deficiency reveals on its face that no determination was made see 998_f2d_1514 9th cir affg in part and revg in part on another ground tcmemo_1990_380 875_f2d_1396 9th cir affg an unreported order of this court 90_tc_110 the facts in the instant case are readily distinguishable from those in scar the notice does not reveal on its face that respondent failed to adequately determine a deficiency in the instant case the notice indicated the information examined by respondent was taxpayer specific because it stated information on which we based our adjustment was derived from your state's taxing agency because the face of the notice does not reveal that the commissioner failed to make a determination we hold that the notice is valid iti presumption of correctness petitioners next contend that respondent should bear the burden_of_proof in the instant case because respondent has failed to produce predicate evidence linking petitioners to the unreported income determined in the notice_of_deficiency it is well settled that taxpayers generally bear the burden of proving -- - that the commissioner's determination is incorrect rule a 290_us_111 petitioners rely on 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_ which held that the commissioner had a duty to investigate the bald assertion contained in a form_1099 received from a third party to confirm whether it was supported by other financial records and the commissioner's failure to do so rendered the notice_of_deficiency arbitrary and erroneous id pincite the court_of_appeals for the fifth circuit however has narrowed the holding in portillo by declining to apply it where the commissioner does not rely on a statement of a third party to determine that a deficiency exists see 964_f2d_361 5th cir affg tcmemo_1991_15 in the instant case respondent based the determination in the notice_of_deficiency on petitioners' agreement in the new york consent form to an increase in their new york state income for see 46_f3d_382 5th cir affg in part revg in part on other grounds and remanding in part tcmemo_1992_168 internal_revenue_service restructuring reform act of rra publaw_105_206 sec 112_stat_685 added sec_7491 which places the burden_of_proof on the commissioner in certain circumstances sec_7491 is applicable to court proceedings arising in connection with examinations commencing after date see rra sec c 112_stat_727 116_tc_438 the examination in the instant case commenced on date accordingly sec_7491 is inapplicable - the court_of_appeals for the second circuit the circuit to which venue for appeal of the instant case if any would lie has recognized an exception to the presumption of correctness by requiring the commissioner in unreported income cases to provide evidence linking the taxpayer with some tax-generating acts see 649_f2d_152 2d cir affg in part revg in part and remanding 74_tc_260 the exception to the presumption of correctness however applies only where the commissioner has failed to provide any evidentiary foundation 181_f3d_1002 9th cir affg tcmemo_1997_97 the commissioner may satisfy the predicate evidence requirement in unreported income cases by introducing evidence linking the taxpayer to tax-generating acts see llorente v commissioner supra pincite 85_tc_1 courts have allowed the commissioner to offer a variety of forms of evidence linking the taxpayer to tax-generating acts see hardy v commissioner supra pincite income statements from taxpayer's spouse's employer and bank 743_f2d_670 9th cir taxpayer's admission of ownership of more than dollar_figure of swiss gold coins affg tcmemo_1982_ johnston v commissioner tcmemo_2000_315 income received by a_trust of which the taxpayer was an original capital holder for services performed by the taxpayer smith v commissioner tcmemo_2000_43 taxpayer's employment questionnaire identifying jobs for which irs had no record --- - assuming as other courts have required that the commissioner must provide an evidentiary foundation for the determination that a taxpayer has received unreported income we are satisfied that the new york consent form reflecting an increase to petitioners' state taxable_income for constitutes predicate evidence in the instant case for respondent's determination in the notice_of_deficiency petitioners' admission to an additional state_income_tax liability due to unreported income provides a sufficient link to their income-generating acts petitioners argue that the new york consent form is ambiguous and could stem from disallowed deductions to the contrary we note that the language of the new york consent form states that the state audit disclosed an increase in petitioners' income and shows no disallowed deductions such evidence is sufficient to satisfy any predicate evidence requirement accordingly we hold that the notice_of_deficiency in the instant case is presumed correct and the burden_of_proof is on petitioners til exclusion of testimony of petitioners witness before agreeing to submit the case to the court as fully stipulated petitioners argued that they agreed to a settlement with the state of new york department of taxation and finance to see 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 794_f2d_884 3d cir vacating and remanding tcmemo_1985_101 774_f2d_932 9th cir affg an unreported order of this court --- - avoid the nuisance of further litigation petitioners proposed calling their co-counsel harvey r poe to testify regarding his meeting with new york state auditors respondent moved to exclude mr poe's testimony and the court granted respondent's motion rule b specifies that a party may be subject_to sanctions for unexcused failure to comply with the standing pre- trial order the court's standing pre-trial order is intended to promote the orderly and fair presentation of evidence in tax_court trials see 89_tc_66 the standing pre-trial order states in pertinent part rach party shall prepare a trial memorandum and shall submit it directly to the undersigned and to the opposing party not less than days before the first day of the trial session witnesses who are not identified in the trial memorandum will not permitted to testify at the trial without leave of the court upon sufficient showing of cause petitioners after failing to comply with the standing pre-trial order by failing to submit a trial memorandum to the court days before the trial session failed to show cause why mr poe should be allowed to testify accordingly the court properly granted respondent's motion to exclude his testimony and we see no need to further revisit the issue conclusion petitioners offered no other evidence to rebut respondent's determinations in the notice_of_deficiency consequently we sustain respondent's determinations that petitioners are liable -- - for a deficiency in the amount of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure we have carefully considered all of the remaining arguments that have been made by petitioners for a result contrary to that expressed herein and to the extent not discussed above we find that such arguments are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
